IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE            FILED
                           MAY SESSION, 1998         September 3, 1998

                                                   Cecil W. Crowson
STATE OF TENNESSEE,          )                   Appellate Court Clerk
                                  C.C.A. NO. 01C01-9709-CC-00390
                             )
      Appellee,              )
                             )
                             )    MAURY COUNTY
VS.                          )
                             )    HON. JIM T. HAMILTON
VINCENT WALKER,              )    JUDGE
                             )
      Appe llant.            )    (Direct Ap peal)




FOR THE APPELLANT:                FOR THE APPELLEE:

SHARA FLACY                       JOHN KNOX WALKUP
District Public Defender          Attorney General and Reporter
128 N orth 2nd St.
Pulaski, TN 38478                 LISA A. NAYLOR
                                  Assistant Attorney General
                                  425 Fifth Avenu e North
                                  Nashville, TN 37243-0493

                                  MIKE BOTTOMS
                                  District Attorney General
                                  P. O. Box 459
                                  Lawrenceburg, TN 38464



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                   OPINION


      On January 6, 1997, the trial court issued a community corrections

violation warrant for failure to pay court costs, fines, supervision fees, and

maintain employment. On May 5, 1997, a second revocation warrant was

issued, this time for ag gravated robb ery. On June 2, 1997, the trial court

revok ed Ap pellan t’s com mun ity corre ctions place men t and im pose d his

original sentence of incarceration.



      After a review of the re cord, we affirm the judgmen t of the trial court

pursuant to Court of Criminal Appeals Rule 20.



      Appellant raises the following issues on appea l: Wheth er the trial court

should have waited to rule on the second warrant until Appellant was tried for

the charge, and whether there is substantial evidence to support the trial

court’s decision to revoke Appellant’s probation.



      “The court shall also possess the power to revoke the sentence

impos ed at an y time du e to the co nduct o f the defen dant.” T enn. C ode An n. §

40-36-106(e)(4) The trial court did not have to wait until Appellant was tried for

the aggravated robbery charge before revoking community corrections.



      The decision to revoke community corrections is entrusted to the sound

discretion of the trial court who may revoke a defendant’s placement in such a

program if a violation of the terms an d conditions the reof is established b y a

prepon deranc e of the ev idence . State v. Hark in, 811 S.W.2d 79, 82 (Tenn.

                                         -2-
1991). There is no requirement that the trial judge wait for a criminal

convic tion to o ccur w hen a violation is brou ght to h is or he r attentio n and is

established by a preponderance of evidence.



       The testimony of Juanita Stewart, that Appellant was the robber she

saw and the testimony of Appellant’s community corrections officer, that

Appellant violated the terms of his placement in community corrections

provide a mple b asis to revo ke App ellant’s com munity c orrection s placem ent.



       Pursuant to Court of Criminal Appeals Rule 20 the judgment of the trial

court is affirmed for the above stated reasons.



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, PRESIDING JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                           -3-